IN THE SUPREME COURT OF PENNSYLVANIA
                          EASTERN DISTRICT


COMMONWEALTH OF PENNSYLVANIA,      : No. 488 EAL 2021
                                   :
                Respondent         :
                                   : Petition for Allowance of Appeal
                                   : from the Order of the Superior Court
          v.                       :
                                   :
                                   :
KEVIN WHITE,                       :
                                   :
                Petitioner         :

COMMONWEALTH OF PENNSYLVANIA,      : No. 489 EAL 2021
                                   :
                Respondent         :
                                   : Petition for Allowance of Appeal
                                   : from the Order of the Superior Court
          v.                       :
                                   :
                                   :
KEVIN WHITE,                       :
                                   :
                Petitioner         :

COMMONWEALTH OF PENNSYLVANIA,      : No. 490 EAL 2021
                                   :
                Respondent         :
                                   : Petition for Allowance of Appeal
                                   : from the Order of the Superior Court
          v.                       :
                                   :
                                   :
KEVIN WHITE,                       :
                                   :
                Petitioner         :
                                    ORDER



PER CURIAM

     AND NOW, this 16th day of March, 2022, the Petition for Allowance of Appeal is

DENIED.




              [488 EAL 2021, 489 EAL 2021 and 490 EAL 2021] - 2